[Cite as State ex rel. Smith v. Cuyahoga Cty. Sheriff’s Dept., 126 Ohio St. 3d 482, 2010-Ohio-
4389.]




         THE STATE EX REL. SMITH, APPELLANT, v. CUYAHOGA COUNTY
                    SHERIFF’S DEPARTMENT ET AL., APPELLEES.
           [Cite as State ex rel. Smith v. Cuyahoga Cty. Sheriff’s Dept.,
                        126 Ohio St. 3d 482, 2010-Ohio-4389.]
Habeas corpus — Adequate remedy at law by way of appeal — Res judicata bars
        action — Judgment affirmed.
           (No. 2010-0906 — Submitted September 15, 2010 — Decided
                                  September 22, 2010.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 94626, 2010-Ohio-1763.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Gregory Smith,1 for a writ of habeas corpus to compel his release
from confinement. Smith has an adequate remedy by way of appeal to raise his
jurisdictional claim concerning his resentencing. See Patterson v. Ohio Adult
Parole Auth., 120 Ohio St. 3d 311, 2008-Ohio-6147, 898 N.E.2d 950, ¶ 8; State ex
rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St. 3d 402, 2010-
Ohio-1808, 928 N.E.2d 722, ¶ 4. Moreover, res judicata bars Smith from filing a
successive habeas corpus action to raise a claim that he could have raised in his
previous action. [Smith] DeDonno v. Bradshaw, 124 Ohio St. 3d 1413, 2009-
Ohio-6816, 919 N.E.2d 213; Keith v. Kelley, 125 Ohio St. 3d 161, 2010-Ohio-
1807, 926 N.E.2d 646, ¶ 1.
                                                                      Judgment affirmed.

1. Although Smith claims that his last name is now DeDonno, the Ohio Department of
Rehabilitation and Correction still lists his last name as Smith.
                            SUPREME COURT OF OHIO




       BROWN,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Gregory Smith, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellees.
                           ______________________




                                            2